DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered by the examiner.
Drawings
The drawings are objected to because in Fig. 4, box 412 has a typo, “incrementally” should read –incrementally--. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 line 12, “the a motor a motor” should read –a motor— to remedy a typographical error.
Appropriate correction is required.

Claim Interpretation
The method steps of the claims have been interpreted to be required to be performed in the recited order to be consistent with applicant’s specification. See flow chart of applicant’s Fig. 4. Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious the method of calibrating a specified hydraulic control system in the recited order as claimed, the method comprising: controlling, with the controller, the variable pressure relief valve to move to a fully open position; increasing, with the pump, a fluid pressure upstream of the variable pressure relief valve; controlling, with the controller, the variable pressure relief valve to move from the fully open position toward a fully closed position by adjusting a control signal supplied to the variable pressure relief valve; monitoring, with the controller, a pressure detected by the pressure sensor; and recording, with the controller, a parameter of the control signal supplied to the variable pressure relief valve when the pressure detected by the pressure sensor reaches a target pressure as claimed in claims 1, 10, and 15.
While the prior art reference Tracy (US 10844880) discloses all structural limitations of the claimed hydraulic system, Tracy fails to disclose the claimed calibration method; and while it is known in the art to calibrate hydraulic systems and the valves within the hydraulic systems in various manners, it would not appear to be obvious to use the specified process to calibrate the specified system in the manner as claimed absent impermissible hindsight. Applicant’s inventions allows the hydraulic control system to be calibrated so that the controller can accurately adjust the variable pressure relief valve to provide a target relief threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tracy (US 10844880) discloses all of the claimed structures, but does not disclose nor render obvious the claimed calibration method.
Sakamoto et al. (US 6322164) discloses determining an electric current to be applied to a solenoid of a pressure control valve depending on a desired pressure, and storing the said electric current that corresponds to the desired pressure
McDaniel et al. (US 8833177) discloses a method of calibration in a fluid system that includes the steps of fully closing the control valve, then incrementally opening the control valve while measuring the pressure/flow and keeping track of the voltage used to actuate the control valve at each increment.
Wilson et al. (US 8050835) discloses a method of calibration of a fluid system that includes recording the solenoid current required to achieve various target pressures 
Muraoka (US 2020/0141089) discloses calibrating valves including a step of recording with a controller 30 when a current of applied to control valve achieves desired system operation of achieving a target discharge pressure.

This application is in condition for allowance except for the following formal matters: 
The drawing should be revised to fix a typo, “incremintally” should read –incrementally—
Claim 10 line 12, “the a motor a motor” should read –a motor— to remedy a typographical error.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 22, 2022